DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The amendment filed 8/10/2021 has been entered.  Claims 1-20 are currently pending.

Claim Objections
Claim 3-6 are objected to because of the following informalities:  It is unclear if the second occurrence of the terms “a first scheduling request” and “a higher priority” in claim 3 are the same or different terms than their first occurrence in claim 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "later” and “earlier" in claim 3 are relative terms which render the claim indefinite.  The terms "later” and “earlier" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the terms “later” and “earlier” are comparing and whether these terms are referring to “later” or “earlier” with respect to a time or a location.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0367265 (hereinafter Wang).
Wang discloses a medium comprising in a case where an uplink control channel resource transmitting the first scheduling request overlaps or partially overlaps with a first uplink data channel resource ([0255]: details the resource expected to transmit the SR overlaps with the PUSCH in time), when a logical channel corresponding to a first service triggers the first scheduling request ([0254]: details UE may transmit the SR on the next nearest available SR resource through the PUCCH), and a priority of the first service is higher than a priority of a service transmitted on a first uplink data channel ([0272]: details If the priority of the SR is higher, the UE transmits the SR through the PUCCH without transmitting the PUSCH in slot n), the MAC layer indicating the physical layer to prioritize transmission of the first scheduling request or the uplink control channel resource corresponding to the first scheduling request ([0272]: details The physical layer determines a priority relationship between the SR and the PUSCH according to the indication of the MAC layer).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0413428 (hereinafter Liu) in view of Wang. 
Regarding claims 1 and 16, Liu teaches a terminal and method comprising: indicating, by a media access control (MAC) layer, a physical layer to send a first scheduling request ([0103][0162]: details MAC layer provides to the physical layer a notification/indication that which scheduling request configuration a scheduling request corresponding to is to be transmitted, based on a priority, for transmission of multiple scheduling requests occurring (triggered) in a certain time unit).
Liu does not explicitly teach in a case where an uplink control channel resource transmitting the first scheduling request overlaps or partially overlaps with a first uplink data channel resource, when a logical channel corresponding to a first service triggers the first scheduling request, and a priority of the first service is higher than a priority of a service transmitted on a first uplink data channel, the MAC layer indicating the physical layer to prioritize transmission of the first scheduling request or the uplink control channel resource corresponding to the first scheduling request.  
However, Wang teaches in a case where an uplink control channel resource transmitting the first scheduling request overlaps or partially overlaps with a first uplink data channel resource ([0255]: details the resource expected to transmit the SR overlaps with the PUSCH in time), when a logical channel corresponding to a first service triggers the first scheduling request ([0254]: details UE may transmit the SR on the next nearest available SR resource through the PUCCH), and a priority of the first service is higher than a priority of a service transmitted on a first uplink data channel ([0272]: details If the priority of the SR is higher, the UE transmits the SR through the PUCCH without transmitting the PUSCH in slot n), the MAC layer indicating the physical layer to prioritize transmission of the first scheduling request or the uplink control channel resource corresponding to the first scheduling request ([0272]: details The physical layer determines a priority relationship between the SR and the PUSCH according to the indication of the MAC layer).  


Regarding claim 2 and 17, Liu teaches determining, by the physical layer according to a first rule, at least one of: a scheduling request needing to be transmitted; a priority of uplink control information; and a priority of an uplink control channel ([0103][0162]: details scheduling request configuration, as first rule, a scheduling request corresponding to is to be transmitted, based on a priority, for transmission). 

Regarding claims 3, Liu teaches wherein the first rule comprises at least one of: first information; a first scheduling request indicated later by the MAC layer; a first scheduling request firstly indicated earlier by the MAC layer; and second information from a network ([0103][0162]: details scheduling request configuration, as first information). 

Regarding claim 4, Liu teaches the MAC layer indicating the first information to the physical layer ([0103][0162]: details scheduling request configuration, as first information).  

Regarding claims 5 and 6, Liu teaches wherein the first information comprises at least one of following information corresponding to the first scheduling request: pre-emption indication information; service type information; service priority information; logical channel information; logical channel priority information; logical channel group information; logical channel group priority information; first service indication information; priority information; and priority level information ([0103][0162]: details scheduling request configuration, as first service indication information; based on priority, as priority information).
 
Regarding claims 7 and 18, Liu teaches wherein the MAC layer indicating the physical layer to send the first scheduling request comprises: in a case that a first condition is met, the MAC layer indicating the physical layer to send the first scheduling request ([0103][0162]: details MAC layer provides to the physical layer a notification/indication that which scheduling request configuration a scheduling request corresponding to is to be transmitted, based on a priority, for transmission of multiple scheduling requests occurring (triggered) in a certain time unit). 

([0103][0162]: details a certain time unit, as second information from the network).

Regarding claim 9, Liu teaches determining a first resource to be transmitted according to at least one of a priority of a logical channel triggering the scheduling request, an identifier of a logical channel triggering the scheduling request, a priority of a service triggering the scheduling request, an identifier of a service triggering the scheduling request, an identifier of a service corresponding to hybrid automatic repeat request (HARQ) feedback, an identifier of a logical channel corresponding to the HARQ feedback, an identifier corresponding to the HARQ feedback, a priority of a service corresponding to the HARQ feedback, a priority of a logical channel corresponding to the HARQ feedback, a priority corresponding to the HARQ feedback, an identifier of a ([0104]: details priority of scheduling request configuration may be linked to a priority of a logical channel corresponding to the scheduling request configuration); wherein the first resource is at least one of the scheduling request (SR), a configured physical uplink shared channel (PUSCH), the CSI-RS, the HARQ feedback, and the PRACH ([0092]: details UCI includes SR to be used to request a PUSCH resource for initial transmission). 

Regarding claim 10, Liu teaches determining the first resource to be transmitted according to at least one of a time point when the scheduling request is triggered, whether a MAC Protocol Data Unit (PDU) is packed, whether a MAC PDU is sent to the physical layer, a grant attribute, a service triggering the scheduling request, a logical channel triggering the scheduling request, a priority of a logical channel triggering the scheduling request, an identifier of the logical channel triggering the scheduling request, a priority of a service triggering the scheduling request, an identifier of the service triggering the scheduling request, an identifier of a service corresponding to HARQ feedback, an identifier of a logical channel corresponding to the HARQ feedback, an ([0103][0162]: details a certain time unit, as second information from the network); wherein the first resource is at least one of the scheduling request (SR), a configured physical uplink shared channel (PUSCH), the CSI-RS, the HARQ feedback and the PRACH ([0092]: details UCI includes SR to be used to request a PUSCH resource for initial transmission). 

Regarding claim 11, Liu teaches wherein the first condition comprises at least one of that an uplink control channel resource transmitting the first scheduling request overlaps with an uplink control channel resource transmitting a second scheduling request, and a priority of a logical channel and/or logical channel group for the first scheduling request is higher than a priority of a logical channel and/or logical channel group for the second scheduling request, the first scheduling request and the second scheduling request being pending scheduling requests; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control ([0116]: details multiple SR PUCCH resources overlap with each other in the time domain… terminal apparatus 1 may transmit using SR resource corresponding to configuration with the highest priority; [0099]-[0102]: details logical channel may correspond to a data transfer service; whether any of the scheduling request configurations is used can be given based on the corresponding logical channel; configure a priority among multiple schedule request configurations via high layer signaling). 

Regarding claim 12, Liu teaches wherein the first condition comprises at least one of that an uplink control channel resource transmitting the first scheduling request overlaps with an uplink control channel resource transmitting a second scheduling request, and a priority of a logical channel and/or logical channel group for the first scheduling request is higher than a priority of a logical channel and/or logical channel group for the second scheduling request, the first scheduling request and the second scheduling request being pending scheduling requests; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the second scheduling request, and a priority of a service corresponding to the first scheduling request is higher than a priority of a service corresponding to the second scheduling request, the first scheduling request and the second scheduling request being pending scheduling requests; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the second scheduling request, and a service type corresponding to the first scheduling request is a high reliability and low latency service, the first scheduling request and the second scheduling request being pending scheduling requests; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the second scheduling request, and a priority of a logical channel and/or logical channel group for the first scheduling request is not lower than a priority of a logical channel ([0116]: details multiple SR PUCCH resources overlap with each other in the time domain… terminal apparatus 1 may transmit using SR resource corresponding to configuration with the highest priority; [0099]-[0102]: details logical channel may correspond to a data transfer service; whether any of the scheduling request configurations is used can be given based on the corresponding logical channel; configure a priority among multiple schedule request configurations via high layer signaling).
  
Regarding claim 13, Liu teaches in a case where an uplink control channel resource transmitting the first scheduling request overlaps or partially overlaps with a first uplink data channel resource, when a logical channel corresponding to a first service triggers the first scheduling request, and a priority of the first service is higher ([0116]: details multiple SR PUCCH resources overlap with each other in the time domain… terminal apparatus 1 may transmit using SR resource corresponding to configuration with the highest priority; [0099]-[0102]: details logical channel may correspond to a data transfer service; whether any of the scheduling request configurations is used can be given based on the corresponding logical channel; configure a priority among multiple schedule request configurations via high layer signaling). 

([0104]: details priority of scheduling request configuration may be linked to a priority of a logical channel corresponding to the scheduling request configuration).

Regarding claim 15, Liu teaches determining whether to send the first scheduling request or the first uplink data channel or the PRACH according to at least one of a priority/identifier of the first service, a priority/identifier of a logical channel carrying the first service, a priority/identifier of a logical channel group carrying the first service, an identifier/priority of a logical channel/a service to be transmitted, a priority of a service/a logical channel/data carried on the first uplink data channel, a priority of a MAC CE carried on the first uplink data channel or a priority/identifier of a logical channel/a service/data corresponding to a MAC CE, a priority of a logical channel triggering the first scheduling request, an identifier of a logical channel triggering the first scheduling request, a priority/identifier of a service/data corresponding to a logical channel triggering the first scheduling request, an identifier of a service/a logical channel/data carried on the first uplink data channel, the second information from the network, a priority/identifier of a logical channel/a service/data to be transmitted triggering the PRACH, and the first information ([0103][0162]: details scheduling request configuration, as first information, a scheduling request corresponding to is to be transmitted, based on a priority, for transmission).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin (US 2019/0313462) details handling of simultaneous transmission of PRACH and other uplink channels in mobile communication.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/J.K./Patent Examiner, Art Unit 2415      

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415